
	

113 HR 5796 IH: State’s Choice Act of 2014
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5796
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Delaney introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To give States the option of addressing emissions of greenhouse gases from existing stationary
			 sources by pricing emissions.
	
	
		1.Short titleThis Act may be cited as the State’s Choice Act of 2014.
		2.State option to impose a carbon tax
			(a)ApplicabilityThis section applies with respect to any regulation to address climate change issued by the
			 Administrator of the Environmental Protection Agency under section 111(d)
			 of the Clean Air Act (42 U.S.C. 7411(d)) for emissions of any greenhouse
			 gas from an existing stationary source.
			(b)State option
				(1)OptionSubject to paragraph (2), a regulation described in subsection (a) shall allow a State the option
			 to impose a carbon tax with respect to greenhouse gas emissions from an
			 existing stationary source instead of, or in conjunction with, applying a
			 standard of performance for such emissions from such existing stationary
			 source.
				(2)ReevaluationThe Administrator of the Environmental Protection Agency shall—
					(A)in 2025, conduct an evaluation of any carbon tax imposed by a State pursuant to this subsection to
			 determine whether such tax, together with any other relevant measures of
			 the State, will, by the end of 2030, achieve the greenhouse gas reduction
			 goals of the regulations described in subsection (a) which the tax is
			 intended to replace (in whole or in part); and
					(B)if the Administrator determines that the tax, together with any other relevant measures of the
			 State, will not achieve such goals, require the State to increase the tax
			 by the amount determined necessary by the Administrator to achieve such
			 goals.
					(3)LimitationThe option described in paragraph (1) shall not be available to a State if the Administrator
			 determines that—
					(A)such State is materially undermining the effectiveness of the carbon tax in decreasing greenhouse
			 gas emissions through other policy changes; or
					(B)the Administrator has required the State to increase its tax, as described in paragraph (2)(B), and
			 the State has not complied with such requirement.
					(c)DefinitionsIn this Act:
				(1)Carbon dioxide equivalentThe term carbon dioxide equivalent means, for each greenhouse gas, the quantity of greenhouse gas that the Administrator of the
			 Environmental Protection Agency determines makes the same contribution to
			 global warming as 1 metric ton of carbon dioxide.
				(2)Carbon taxThe term carbon tax means an excise tax—
					(A)
						(i)on emissions of any greenhouse gas; or
						(ii)on a fossil fuel based on emissions of any greenhouse gas that will result from the use of such
			 fossil fuel;
						(B)that in 2015, is not less than $20 per metric ton of carbon dioxide equivalent; and
					(C)that in each subsequent year, increases by not less than 4 percent above inflation, as measured by
			 the Consumer Price Index for all urban consumers (all items; United States
			 city average).
					(3)Existing stationary sourceThe term existing stationary source has the meaning given to the term existing source in section 111(a)(6) of the Clean Air Act (42 U.S.C. 7411(a)(6)).
				(4)Greenhouse gasThe term greenhouse gas means any of the following:
					(A)Carbon dioxide.
					(B)Methane.
					(C)Nitrous oxide.
					(D)Sulfur hexafluoride.
					(E)Hydrofluorocarbons.
					(F)Perfluorocarbons.
					(5)Stationary sourceThe term stationary source has the meaning given such term in section 111(a)(3) of the Clean Air Act (42 U.S.C. 7411(a)(3)).
				
